DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites that “an entirety of the dehydration process if carried out in an enclosure at 35 °C” however, it is noted that there is no support in the specification for every step of the process of claim 11 to be carried out at 35 °C and there also is no support for the entirety of the drying step of the dehydration process of claim 11 to be carried out at 35 °C. The specification only discloses “normally with the aforementioned conditions the temperature inside the premises where the dehydrating product lies will reach a temperature around 35 °C”. Therefore, the amendment is seen to constitute an issue of new matter.
Regarding claims 20, 23, 24, 26, 27, 29, claims 20, 23, 24, 26, 27, 29 recites that the moisture content the dehydrated product comprises less than 10%, however the specification only recites that the moisture content is 5% to 10% (see Pgpub specification paragraph [0033], [0057]), and “less than 10%” is broader than 5% to 10%. Therefore, recitation that the moisture content the dehydrated product comprises less than 10% is new to constitute an issue of new matter and as such must be deleted.
Claims 12-29 are rejected based on their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, claim 11 recites “vegetable and animal food”, it is unclear what is meant by vegetable food and animal food, is this referring to food for vegetables and food intended for animals or just vegetables and animal tissue.
Regarding claim 11, it is unclear what food “the food” in step a. is referring to, it is unclear if it is referring only to the vegetable or animal food or both. 
Regarding claim 11, it is unclear if “a sliced product” in step b. is the same food sliced into slices in step a.
Regarding claim 11, Claim 11 recites the limitation "the final dehydrated product" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, Claim 11 recites the limitation "the dehydrated product" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the dehydrated product” is the same as or different from “the final dehydrated product”.
Regarding claim 11, claim 11 recites tan entirety of the dehydration process is carried out in an enclosure at 35 °C, it is unclear if this is only referring to the only the drying step of the food product or every step of the process of claim 11.  It is noted that there is no support for every step of the process of claim 11 to be carried out at 35 °C. The specification only discloses “normally with the aforementioned conditions the temperature inside the premises where the dehydrating product lies will reach a temperature around 35 °C.
Regarding claims 20, 23, 24, 26, 27, 29, it is unclear how the dehydrated product can have a moisture content of 5-10% (required by claim 11) and a moisture content of less than 10%, i.e. any moisture content less than 10% including moisture below 5%, it is noted that 10% is broader than 5-10%.
Claims 12-29 are rejected based on their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 11-12, 14-29 are rejected under 35 U.S.C. 103 as being unpatentable over Solar Drying: Fundamentals, Applications and Innovations (hereinafter “Solar Drying”) in view of Gupta et al. in view of Panwar et al.
Regarding claim 11, Solar Drying discloses that drying of fruits and vegetables has three basic steps, a. preliminary and preparative procedure: cleaning, washing slicing and pretreatments if necessary, b. drying procedure and c. processing after drying, secondary treatments: packaging and storage (Pg. 57).  Solar drying discloses that a drying procedure includes the use of solar radiation for the dehydration of vegetables (Pg. 19). Therefore, Solar Drying discloses a dehydration process of vegetable and animal food using solar radiation comprising the steps of a) reducing a particle size of the food to be dehydrated to slices, b) exposing skin free surfaces of a sliced product to direct sunlight c) maintaining air circulation (Pg. 26, Figs. 1.30, 1.31) d) packing the final dehydrated product. Solar drying teaches that the dehydration process is carried out in an enclosure. (Pg. 24, Fig. 1.20). 
Solar drying discloses that food slices (garlic slices) can have a thickness of 2mm and that the drying can be carried out in 5 hours (Pg. 65). 
Claim 11 differs from Solar Drying in the recitation that the solar drying process of the food (garlic) is carried out at 35 °C and in the recitation that the moisture content of the dehydrated product (garlic slices) is specifically between 5% and 10%. It is noted that Solar Drying discloses that common solar drying temperature for food products includes 35 °C (pg. 127, mangoes) and that a common moisture content for a final dehydrated product includes 7% (Pg. 127, onion slices). 
Gupta discloses that the minimum temperature for drying food is 35 °C. It would have been obvious to one of ordinary skill in the art to select a known drying temperature to perform a drying process of Solar Drying, with a reasonable expectation of success and in order to minimize degradation of the product from higher drying temperatures.
Panwar discloses solar drying garlic to a moisture content of 6.5% for safe storage (Pg. 537). It would have been obvious to one of ordinary skill in the art to modify the moisture content of the dehydrated product (garlic slices) to be 6.5% as taught by Panwar since Panwar teaches this moisture content is a suitable moisture content for dehydrated garlic for safe storage.
Regarding claim 12, Solar Drying discloses that step b can be carried out by placing the sliced product on trays (Solar Drying, Pg. 24, Fig. 1.20).
Regarding claims 14 and 15, Solar Drying discloses that the air circulation of the step c) is provided through a laminar flow and that the air circulation is carried out by a fan (Solar Drying, Pg. 26, Figs. 1.30, 1.31).
Regarding claim 16, Solar Drying discloses providing a susceptor under the trays of step b) (black sheet is provided under drying tray to enhance the absorption of solar radiation) (Pg. 24, Fig. 1.20) (black metal floor) (Pg. 24, Fig. 1.21).
Regarding claim 17, Solar Drying discloses that the enclosure is delimited by a support which is openable (Solar Drying Pg. 24, Fig. 1.21, support is wooden frame with door). Solar Drying discloses that the support is wrapped by an anti-aphid fabric (inlet vents along the full length of both sides of base and exit are provided with plastic nets at the top to protect from insects and dust) (Solar Drying Pg. 24, see Fig. 1.21 and Fig. 1.21 description). (The Examiner notes that as claimed the entire enclosure is not required to be wrapped by the fabric.)
Regarding claim 18, Solar Drying discloses that the enclosure comprises a semi cylindrical dome that extends from a highest part of the enclosure to a lowest part adjoining the ground (Solar Drying Pg. 24, Fig. 1.21).
Claims 19-29 are rejected for the same reasons given above as for claim 11. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Solar Drying: Fundamentals, Applications and Innovations (hereinafter “Solar Drying”) in view of Gupta et al. in view of Panwar et al. in view of Wu CN 106871598 (Espacenet Translation) in view of Tadayon et al. US 2015/0217443.
Regarding claim 13, claim 13 differs from Solar Drying in the recitation that the trays are fixable by a ball joint which tilts the trays to track a relative displacement of the sun.
Wu discloses providing a tray for drying food in sunlight (abstract) which tilts the tray to track the sun (abstract, [0019]) in order to maintain the maximum sunlight irradiation surface and utilize sunshine energy to the maximum extent (abstract). It would have been obvious to one of ordinary skill in the art to modify the trays of Solar Drying to track a relative displacement of the sun as taught by Wu in order to maintain the maximum sunlight irradiation surface and utilize sunshine energy to the maximum extent.
Claim 13 differs from Solar Drying in view of Wu in the recitation that the trays are fixable by a ball joint which tilts the trays to track a relative displacement of the sun.
Tayadon discloses providing a solar panel is fixable by a ball joint which tilts the trays to track a relative displacement of the sun ([0142]). Tayadon is thus seen to teach an alternative method of allowing a tray to track a relative displacement of the sun. It would have been obvious to one of ordinary skill in the art to modify Solar Drying in view of Wu such that the trays are fixable by a ball joint which tilts the trays to track a relative displacement of the sun as taught by Tadayon since it would have been obvious to substitute one known method for allowing a tray to track a relative displacement of the sun with another known method of allowing a tray to track a relative displacement of the sun with a reasonable expectation of success.
Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered, however in light of the claim amendments a new grounds of rejection has been made in view of Solar Drying and Gupta and Panwar. 
Applicant argues that Solar Drying’s deficiencies with regard to claim 11 are clear. 
Additional portions of Solar Drying have been relied upon regarding the food slice thickness and drying time (garlic slice thickness and drying time, Pg. 65), Gupta has been brought to teach common drying temperatures and Panwar has been relied upon for suitable moisture content for the specific dehydrated food (garlic) relied upon in the rejection. 
Applicant argues that the present invention is based on a solar dehydration procedure in which the following formula ensures 100% preservation of the flavor, color and aroma of dehydrated products and this this is shown by the attached studies. On. Pg. 7, Applicant argues that by the combination of “cut from 1mm to 2mm thick, solar radiation, controlled air circulation, control of the temperature range of the room to a maximum of 38 °C, Aw measurement, relative humidity measurement between 5 and 10% and exposure time between 5 to 10 hr” that applicant achieves the results. 
Regarding the attached studies, the attached studies themselves to not disclose any of the parameters of the solar drying process, applicant has not shown that the process as claimed achieves the results of the studies. It is noted that the claims are directed to “vegetable and animal food” and the claims recite that the entirety of the dehydration process is carried out in an enclosure at 35 °C. Exhibit 1 only discloses that there was solar dehydration of tomato. Therefore, Applicant’s arguments and results are not commensurate in scope with the claims. MPEP 716.02 details the requirements for establishing evidence of unexpected results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boonpakom US 8944261 discloses a net assembly for drying food. Smith 0092113 discloses a fruit drying cabinet with wire screens surrounding trays for drying fruit in the sun. Erickson US 4,329,789 discloses a net housing for drying food in the sun. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792